Filed 12/16/21 In re Gabriel G. CA1/4

                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for publi-
cation or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or or-
dered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                  DIVISION FOUR


 In re GABRIEL G., a Person Coming
 Under the Juvenile Court Law.
 THE PEOPLE,
           Plaintiff and Respondent,
                                                                         A162494
 v.
 GABRIEL G.,                                                             (Contra Costa County
                                                                         Super. Ct. No. J21-00093)
           Defendant and Appellant.


          In this delinquency case, minor Gabriel G. appeals from a dispositional
order committing him to the custody of the Youthful Offender Treatment
Program (YOTP). Appointed counsel has filed a brief pursuant to People v.
Wende (1979) 25 Cal.3d 436 (Wende), and asks this court to independently
review the record and determine if there are arguable issues for appeal.
Counsel informed Gabriel of his right to file a supplemental brief on his own
behalf. No such brief was filed. We have examined the record, find no
meritorious issues, and therefore affirm.




                                                                1
                                BACKGROUND1
A.    The Underlying Offenses
      On February 19, 2021, 16-year-old Gabriel and a 19-year old
accomplice, Jason A., robbed a CVS pharmacy in Fairfield. Upon entering the
store, Gabriel jumped over a half-door near the front registers, pointed a gun
at a cashier, and told her to open the register. Gabriel then made his way
back to the pharmacy counter, where he handed an employee a note, pointed
a gun at him, and demanded that he give him the controlled substances listed
on the note. After procuring the pills, Gabriel returned to the front of the
store and again pointed his gun at the cashier, once more demanding that she
open her register. The cashier complied and put $200 into a bag.
      Meanwhile, Jason approached a pregnant cashier, pointed a gun at her,
and took an undisclosed amount of cash from her register. Jason also took
about $5,000 from a floor safe.
      Gabriel and Jason fled the scene in a black BMW and were later
apprehended in Vacaville.
B.    Juvenile Court Proceedings
      Following the filing of an amended Welfare and Institutions Code
section 602 petition, Gabriel admitted, pursuant to a plea bargain, he
committed first degree robbery (Pen. Code, § 211), grand theft (id., § 487,
subd. (c)), and misdemeanor assault (id., § 240).
      The probation department determined that Gabriel was not a suitable
candidate for an “open setting” like the Orin Allen Youth Rehabilitation
Facility based on the sophistication of his offense. The department
recommended commitment to YOTP.




      1   The stipulated facts are derived from the probation report.

                                         2
      At the contested disposition hearing on April 5, 2021, the juvenile court
adjudged Gabriel a ward of the court, ordered a wardship with no
termination date, and committed him to YOTP for a period not to exceed five
years 10 months or until age 21, whichever occurs first, with credit for 47
days. In making this ruling, the juvenile court acknowledged that although
this was Gabriel’s first offense, his conduct was “horrific,” observing: “This
crime was not just extremely violent, but it was clearly planned out, clearly
sophisticated, . . . a young man and a minor acting in concert and placing
innumerable people at extreme risk.”
                                 DISCUSSION
      Under Welfare and Institutions Code section 202, juvenile proceedings
are primarily rehabilitative. (In re Eddie M. (2003) 31 Cal.4th 480, 507.)
“Within these bounds, the court has broad discretion to choose probation
and/or various forms of custodial confinement in order to hold juveniles
accountable for their behavior, and to protect the public.” (Ibid.) Thus,
dispositional orders for delinquent minors shall provide for “care, treatment,
and guidance that is consistent with their best interest, that holds them
accountable for their behavior, and that is appropriate for their
circumstances.” (Welf. & Inst. Code, § 202, subd. (b).) Juvenile placements
need not follow any particular order, such as placement from the least to the
most restrictive. (In re Eddie M., at p. 507.)
      When a juvenile court declares a minor a ward of the court, it may
remove that minor from physical custody of a parent or guardian if, after a
hearing, it finds, among other things, that “the welfare of the minor requires
that custody be taken from the minor’s parent or guardian.” (Welf. & Inst.
Code, § 726, subd. (a)(3).) A juvenile court faced with making such a
determination at a delinquency disposition should “consider ‘the broadest



                                        3
range of information’ in determining how best to rehabilitate a minor and
afford [that minor] adequate care.” (In re Robert H. (2002) 96 Cal.App.4th
1317, 1329 (Robert H.).) In addition to “other relevant and material evidence,”
a juvenile court making a dispositional order should consider “(1) the age of
the minor, (2) the circumstances and gravity of the offense committed by the
minor, and (3) the minor’s previous delinquent history.” (Welf. & Inst. Code,
§ 725.5.) When making such orders, the juvenile court is free to evaluate
credibility, weigh the evidence, and accept or reject the recommendations of
the probation department. (Robert H., at p. 1329.)
      We may reverse the juvenile court’s dispositional order only upon a
showing of abuse of discretion. (Robert H., supra, 96 Cal.App.4th at pp. 1329–
1330.) Thus, when reviewing such an order, “ ‘ “[w]e must indulge all
reasonable inferences to support the decision of the juvenile court and will
not disturb its findings when there is substantial evidence to support
them.” ’ ” (Id. at p. 1330.) It is not our responsibility “to determine what we
believe would be the most appropriate placement for a minor. This is the duty
of the trial court, whose determination we reverse only if it has acted beyond
the scope of reason.” (In re Khamphouy S. (1993) 12 Cal.App.4th 1130, 1135.)
“If the court has found that the minor is a person described by [Welfare and
Institutions Code] [s]ection . . . 602 . . ., it may order and adjudge the minor
to be a ward of the court.” (Welf. & Inst. Code, § 725, subd. (b).) “If a minor
. . . is adjudged a ward of the court . . . the court may make any reasonable
orders for the care, supervision, custody, conduct, maintenance, and support
of the minor . . . subject to further order of the court.” (Id., § 727, subd. (a).)
There is no requirement that the court impose a time-limited wardship. (See
id., § 725, subd. (b); Cal. Rules of Court, rule 5.790(a)(2)(C).)




                                          4
     We conclude based on our independent review of the record pursuant to
Wende, supra, 25 Cal.3d 43 that there are no arguable appellate issues for
our consideration.
                              DISPOSITION
     The order appealed from is affirmed.




                                      5
                                          _________________________
                                          Ross, J.*


WE CONCUR:


_________________________
Streeter, Acting P.J.


_________________________
Brown, J.




A162494 In re Gabriel G.


      *Judge of the San Francisco Superior Court, assigned by the Chief
Justice pursuant to article VI, section 6 of the California Constitution.

                                      6